DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.

Drawings
The drawing Fig. 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Examiner suggests the applicant to make the following correction in the drawings.


    PNG
    media_image1.png
    524
    665
    media_image1.png
    Greyscale

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Double Patenting
         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 16-20, 25-27 and 29 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. patent application 15/832,250 (Hereinafter ‘250). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
With respect to claim 16, ‘250 discloses:
A structure for forming a metal-insulator-metal (MIM) capacitor on a semiconductor substrate, the structure comprising (Claim 1):
a first electrode defining columnar grains (Claim 1);
a dielectric layer formed over the first electrode (Claim 1); and
a second electrode formed over the dielectric layer (Claim 1);
wherein deposition of the dielectric layer results in deposition of high-k films in grain boundaries of the first electrode and the deposition results in a conformal amorphous layer into the grain boundaries (Claim 1); wherein the conformal amorphous layer is formed initially by using plasma-enhanced atomic layer deposition (PE-ALD) and subsequently by a fill using chemical vapor deposition (CVD) (claim 1),

wherein no single straight line directly contacts simultaneously both the upper surface of the first electrode directly contacting the dielectric layer and a lower surface of the first electrode directly contacting an inter-layer dielectric (ILD) (claim 1).
	Although the conflicting claims are not identical, however it is obvious to one of ordinary skilled in the art to implement '250’s method to make a device disclosed in the instant application in order to physically implement the invention.
	Claims 17-20 and 25-27 and 29 are also rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 2-8 of U.S. patent application '250.
	There is no prior art rejection for claims 16-20, 25-27 and 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/               Primary Examiner, Art Unit 2816